Citation Nr: 0837913	
Decision Date: 11/03/08    Archive Date: 11/10/08

DOCKET NO.  05-09 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from November 1976 to 
August 1977.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2001 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

In May 2007, the Board remanded this matter for additional 
evidentiary development.  For the reasons indicated below, 
the appeal is again remanded to the RO via the Appeals 
Management Center in Washington, DC.  


REMAND

The veteran is seeking service connection for an acquired 
psychiatric disorder.  

In October 2007, the veteran submitted a signed and completed 
authorization and consent form, VA Form 21-4142, for the RO 
to obtain his medical treatment reports from Detroit 
Osteopathic.  It does not appear, however, that an attempt to 
obtain these treatment records was ever made.

A request to obtain these records was referenced in the 
Board's prior remand in May 2007. See Stegall v. West, 11 
Vet. App. 268 (1998) (holding that compliance is neither 
optional nor discretionary).  Under the circumstances of this 
case, an attempt must be made by the RO, with the assistance 
of the veteran, to obtain these records.

Accordingly, the case is remanded for the following actions:

1.  The RO must request that the veteran 
identify all VA and non-VA medical 
providers who have treated him for an 
acquired psychiatric disorder since his 
discharge from the service.  The RO must 
then obtain copies of the related medical 
records that are not already in the 
claims folder.  The Board is specifically 
interested in obtaining the veteran's 
treatment records from Detroit 
Osteopathic, 1 Ford Place, Detroit, MI 
48202.  

For VA to attempt to obtain these 
records, the veteran will have to provide 
VA with the completed appropriate release 
forms, which identify his approximate 
treatment dates at these facilities, and 
are signed by the veteran.  The Board 
acknowledges that the veteran has 
previously submitted a release form for 
the records from Detroit Osteopathic.  At 
his point, however, the form was executed 
over one year ago, and a new release form 
is required.

2.  Thereafter, the RO must review the 
veteran's claim for service connection 
for an acquired psychiatric disorder.  If 
the claim remains denied, the RO must 
provide the veteran and his 
representative with a supplemental 
statement of the case, and provide an 
opportunity to respond, before the case 
is returned to the Board.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


